Case 20-12591-elf           Doc 51   Filed 10/12/20 Entered 10/12/20 13:35:50         Desc Main
                                     Document      Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA
                                 PHILADELPHIA DIVISION

 In re:                                              Bankruptcy 20-12591-elf

 Edith M. Chew                                       Chapter 13
                            Debtor.
                            Objecting Party          Related to Doc. No. 48
    V.
 NEWREZ LLC D/B/A SHELLPOINT
 MORTGAGE SERVICING
                 Respondent.


              RESPONSE TO DEBTOR'S OBJECTION TO CLAIM NUMBER 3

              The undersigned, RAS Crane, LLC, attorneys for Secured Creditor NEWREZ LLC

D/B/A SHELLPOINT MORTGAGE SERVICING ("Secured Creditor"), hereby files its

Response to Debtor's Objection to Claim 3 ("Objection") (DE # 48), and in support thereof states

as follows:

          1. Debtor, Edith M. Chew, ("Debtor"), filed the instant Chapter 13 Petition on June 10,

              2020.

          2. Secured Creditor timely filed its Proof of Claim on July 27, 2020 as Claim Number 3.

          3. Pursuant to Federal Rule of Bankruptcy Procedure 3001(£), a proof of claim (and, by

              extension, supplemental proof of claim) executed and filed in accordance with the

              Bankruptcy Rules "shall constitute prima facie evidence of the validity and amount of

              the claim."

          4. On September 24, 2020 Debtor filed an Objection, asserting allegations opposing

              Secured Creditor's claim.
Case 20-12591-elf       Doc 51   Filed 10/12/20 Entered 10/12/20 13:35:50           Desc Main
                                 Document      Page 2 of 6



     5. Secured Creditor's Proof of Claim pre-petition arrearage of $20,370.85 is comprised

         of Principal & Interest due in the amount of $9,865.10; Pre-Petition Fees due of

         $450.00; Escrow deficiency for funds advanced in the amount of $4,639.38, and

        Projected Escrow Shortage of $6,866.81; less the funds on hand of $1,450.44.

     6. All aforementioned categories comprising the pre-petition arrearages, other than

         Projected Escrow Shortage, are itemized in the Form 410(a) Part 5. Loan Payment

         History from First Date of Default. Secured Creditor relies on the validity of this loan

         payment history as Debtor does not refute or call into question any specific

         transaction.

     7. Debtor's loan with Secured Creditor was last current on June 1, 2019 and the loan was

         contractually due for the September 1, 2019 installment payment as of the date of the

        bankruptcy's filing, June 10, 2020.

     8. Secured Creditor's Projected Escrow Shortage of $6,866.81 is consistant with the

         Section 10 of the Real Estate Settlement and Procedures Act ("RESPA").

     9. Section 10 of RESPA states, in pertinent part, that each month the lender may require

         a borrower to pay into the escrow account no more than 1/12 of the total of all

        disbursements payable during the year, plus an amount necessary to pay for any

         shortage in the account. In addition, the lender may require a cushion, not to exceed

         an amount equal to 1/6 of the total disbursements of the year. Also, the lender must

         perform an escrow account analysis once during the year and notify borrowers of any

         shortage.

     10. Additionally, Section 10 of RESPA states that, if the escrow account analysis

        discloses a deficiency, then the servicer may require the borrower to pay additional
Case 20-12591-elf      Doc 51     Filed 10/12/20 Entered 10/12/20 13:35:50            Desc Main
                                  Document      Page 3 of 6



           monthly deposits to the account to eliminate the deficiency. If the deficiency is less

           than one month's escrow account payment, then the servicer, may allow the

           deficiency to exist and do nothing to change it, may require the borrower to repay the

           deficiency within 30 days, or may requires the borrower to repay the deficiency in

           two or more equal monthly payments.

       11. Attached to secured Creditor's Proof of Claim is an Escrow Account Disclosure

           Statement, which clearly sets forth the Projected Escrow Shortage amount of

           $6,866.81 as calculated according to the requirements of Section 10 of RESPA. This

           amount is comprised of "Upcoming Total Annual Bills" of $8,976.13; a "Required

           Cushion" of $1,496.02; and a "Required Starting Balance" of 6,866.81.

       12. Secured Creditor has the right to require these amounts at the time of bankruptcy

           filing per Section 10 of RESPA to prevent the escrow account from being overdrawn.

       13. Since the account included a projected escrow shortage of $6,866.81 at the time of the

           bankruptcy filing, Secured Creditor is entitled to include this projected escrow

           shortage amount in the pre-petition arrearage calculation within its Proof of Claim.

       14. Secured Creditor's Proof of Claim, is neither incorrect nor improper as filed.

       15. Secured Creditor reserves the right to supplement its Response to Debtor's Objection

           at any time before or at the hearing.

       WHEREFORE, Creditor respectfully requests that this Honorable Court overrules

Debtor's objection and allows Secured Creditor's Proof of Claim as filed so as to preserve

Creditor's Claim, and for such other and further relief as the Court may deem just and proper.
Case 20-12591-elf   Doc 51   Filed 10/12/20 Entered 10/12/20 13:35:50      Desc Main
                             Document      Page 4 of 6



                                            Robertson, Anschutz, Schneid & Crane
                                            LLC
                                            Attorney for Secured Creditor
                                            10700 Abbott's Bridge Rd., Suite 170
                                            Duluth, GA 30097
                                            Telephone: (470) 321-7112
                                            By: Isl Charles G. Wohlrab
                                            Charles G. Wohlrab, Esquire
                                            PA Bar Number 314532
                                            Email: cwohlrab@rascrane.com
Case 20-12591-elf         Doc 51    Filed 10/12/20 Entered 10/12/20 13:35:50          Desc Main
                                    Document      Page 5 of 6



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

 In re:                                             Bankruptcy 20-12591-elf

 Edith M. Chew                                      Chapter 13
                          Debtor.
                          Objecting Party           Related to Doc. No. 48
    V.
 NEWREZ LLC D/B/A SHELLPOINT
 MORTGAGE SERVICING
                 Respondents.



                                   CERTIFICATE OF SERVICE

       I certify under penalty of perjury that I served the above captioned pleadings at the
addresses specified below on October 12, 2020 ,

          The types of service made on the parties were:

By First-Class Mail:

Edith M. Chew
206 Gulph Creek Road
Wayne, PA 19087

DAVID A. SCHOLL
Law Office of David A. Scholl
512 Hoffman Street
Philadelphia, PA 19148

WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
Case 20-12591-elf   Doc 51   Filed 10/12/20 Entered 10/12/20 13:35:50      Desc Main
                             Document      Page 6 of 6



                                            Robertson, Anschutz, Schneid & Crane
                                            LLC
                                            Attorney for Secured Creditor
                                            10700 Abbott's Bridge Rd., Suite 170
                                            Duluth, GA 30097
                                            Telephone: (470) 321-7112
                                            By: Isl Charles G. Wohlrab
                                            Charles G. Wohlrab, Esquire
                                            PA Bar Number 314532
                                            Email: cwohlrab@rascrane.com
